Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Matthew Dooley on February 22, 2021.
In the Claims:
Claim 7. (Currently amended) The system of claim 1 .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, Milne et al. (U.S. 2012/0274475A1) and Calcar et al. (U.S. 5006845) fail to teach “correlate the first signal with the second signal to generate a correlated result tying the first indication to the second indication; compare the correlated result to a baseline value indicative of a characteristic of a well”. Calcar et al. disclose correlating a first signal with a second signal to generate a baseline value that is compared against a measured signal. Whereas, the claimed invention teaches correlating first and second signal to generate a result that is compared against a baseline value. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/
02/22/2021